DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to Applicant’s amendment filed on February 08, 2022 in which claims 1-4, 6, 8-14, 16 and 18-24 are presented for examination; of which, claims 1, 3-4, 11 and 13-14 were amended; claims 21-24 were newly presented; claims 5, 7, 15 and 17 were canceled.

Allowable Subject Matter
Claims 1-4, 6, 8-14, 16 and 18-24 now renumbered 1-20 are allowable over the prior art of record.

The following is an examiner’s statement of reasons for allowance: the present invention is directed the field of computers, and particularly, to an application program interface or page processing method and an application program page processing device. The closest prior art of record, Zhang US Publication No. 2014/0297627 and Smith et al. US Publication No. 2002/0167543, disclose similar methodologies. However, the closest prior art of record, Zhang US Publication No. 2014/0297627 and Smith et al. US Publication No. 2002/0167543, failed to show “executing an application program in a running environment, the execution of the application program causing executing of a program logic process and a first presentation process corresponding to a first view interface of the application program; receiving by the program logic process, a request to access a first uniform resource locator (URL) of a first view interface associated first data, the request including a first URL identifying a first view interface associated first data; retrieving, by the program logic process, the first URL of the first view interface associated first data from one or more data sources a storage based on the first program logic code of the first view interface; preparing, in the program logic process, first interface data of the first view interface; receiving by the first presentation process, via the running environment, first interface data of the first view interface from the program logic process that prepares the initial first interface data based on first program logic code of the first view interface; and presenting, in the first presentation process, the first view interface according to the initial first interface data of the first view interface; receiving by the program logic process, a second request to access a second URL of the second view interface associated data, the second request including a second URL identifying an address of a second view interface associated second data; retrieving, by the program logic process, the second URL of the second view interface associated second data from one or more data sources based on the second program logic code of the second view interface; preparing, in the program logic process, second interface data of the second view interface; receiving by the second presentation process, via the running environment, the second interface data of the second view interface from the program logic process; and presenting, in the second presentation process, the second view interface according to the second interface data of the second view interface.” These claimed features being present in the independent 

As per claims 2-4, 6, 8-10, 12-14, 16 and 18-24, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable claims 1 and 11. Therefore, they are allowable for the same reason set forth in paragraph above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ COBY whose telephone number is (571)272-4017. The examiner can normally be reached Monday-Thursday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ COBY/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        
March 1, 2022